DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were subject to a restriction requirement. Claims 1-20 remain pending with claims 1-15 and 20 examined in this application and claims 16-19 withdrawn from consideration as being directed to a non-elected invention. This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statement filed 5/5/2020 has been considered.

Election/Restrictions
Applicant’s election without traverse of claims 1-15 and 20 in the reply filed on 11/18/2021 is acknowledged. 
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 recite the limitation “the final location inside the venue comprising a number of available physical seats matching the number of unassigned seats…” – however, it is unclear how “the final location” (implying a singular location) can include a number of available physical seats (implying it can include a plurality of seats), rendering the claim indefinite. 
Claims 2-15 are also rejected under 112(b) for the same reasons as the claims depend from independent claim 1. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 1) Independent claim 1 and the respective dependent claims 2-15 recite “A method…” (i.e. a process) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. Independent claim 20 recites “One or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps…” (i.e. an article of manufacture or machine) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. As a result, claims 1-15 and 20 pass Step 1 of the subject matter eligibility test. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
(Step 2A Prong One) Independent claims 1 and 20 recite limitations for: determining, based on financial transaction data associated with a financial account provided by a financial institution, a purchase of one or more tickets to an event; determining, based on the purchase of the one or more tickets to the event, event information associated with the event, the event 
(Step 2A Prong One – Continued) The limitations recited by the representative independent claims 1 and 20 above amount to processes for determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event. These processes, under the broadest reasonable interpretation and but for the use of generic computer components (e.g. one or more non-transitory media storing instructions executed by one or more processors of claim 20), cover concepts (e.g. observation, evaluation, judgment, and opinion) that can reasonably be performed in the human mind or by the human mind with the aid of simple tools such as pen and paper. For example, all of the steps for determining an event purchase using financial data, managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above also amount to a managing personal behavior or relationships or interactions between people (i.e. managing the purchaser’s behavior/activities by determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event), the claims are also 
While the limitations identified by the examiner above recite a series of steps that fall under both the “mental processes” category of abstract ideas and the “certain methods of organizing human activity” category of abstract ideas, the examiner considers the limitations to recite a single abstract idea for the purposes of the Step 2A Prong Two and Step 2B analysis below, in view of the guidance provided by MPEP 2106.04(II)(B). 
 (Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 1 and 20 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event) using generic computers/computer components (i.e. “One or more non-transitory media storing instructions…executed by one or more processors”). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Claim 1 notably does not even include any additional elements but merely recites the steps for performing the abstract idea alone. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., 
(Step 2B) Claims 1 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because, similar to above, the claims recite mere instructions to apply the abstract idea (i.e. determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event) using generic computers/computer components (i.e. “One or more non-transitory media storing instructions…executed by one or more processors”). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” As mentioned above, claim 1 does not include any additional elements at all but merely recites the steps for performing the abstract idea alone. Therefore, claims 1 and 20 do not recite anything that amounts to significantly more than the abstract idea above. 
(Dependent Claims) Dependent claims 2-15 are directed to the same abstract idea as independent claim 1 above and do not recite anything that amounts to significantly more than the abstract idea. Dependent claims 2, 4-5, and 10-15 do not add any additional elements but merely further describe the abstract idea above by reciting limitations describing the financial transaction data (claim 2), describing the how the event information is determined (claims 4-5), describing further steps for determining the pedestrian route (claims 10-11), further describing a step for determining the final location (claim 12), further describing determining pedestrian traffic patterns (claim 13), monitoring a number of ticket purchased to the event and further describing the step of determining the pedestrian route (claim 14), and further describing a step of updating the pedestrian route by updating the first and second crowd densities (claim 15). Dependent claim 3 recites an additional step describing the abstract idea (“determining the event information based 
Dependent claim 6 recites a step further describing the abstract idea for determining the event information based on access to information stored on a computing device of the purchaser – while the claim recites the additional element of accessing information stored on a computing device, this amounts to nothing more than insignificant extra-solution activity (i.e. mere data gathering), and the courts have identified similar activities for “receiving or transmitting data over a network” (See MPEP 2106.04(d)(II) citing Symantec; TLI Communications LLC v. AV Auto. LLC; OIP Techs., Inc., v. Amazon.com, Inc.; and buySAFE, Inc. v. Google, Inc.) or “storing and retrieving information in memory” (See MPEP 2106.04(d)(II) citing Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs.) as well-understood, routine, and conventional activity. Therefore, the additional element of claim 6 does not integrate the abstract idea into a practical application or amount to significantly more. 
Dependent claims 7-8 recite limitations for “determining the first density of the first crowd…” (claim 7) and “determining the second density of the second crowd…” (claim 8) which are “based on tracking locations of electronic devices maintained by members…” of the first or second crowds. However, these additional elements for using the electronic devices merely implies using some received information regarding electronic devices – which amounts to the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after  
Dependent claim 9 further recites “determining the second density of the second crowd comprises determining the second density of the second crowd based on sensors located inside of the venue” – however, similar to above, applicant has not invented any new or improved sensor or sensing mechanisms and therefore this limitation including an additional element “sensors” only requires a step of determining the second density based on some sensor information – which amounts to the use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) and at best generally links the performance of the abstract idea to a particular technological environment. 
Therefore, claims 1-15 and 20 are ineligible under § 101. 
Examiner’s Note: As a suggestion to applicant, describing a plurality of different and interrelated technological components in the independent claims that are performing the various “determining…” functions would further prosecution with respect to § 101. 

Novelty/Non-Obviousness
Claims 1-15 and 20 are novel and nonobvious for the following reasons: 
Regarding independent claims 1 and 20: 
US 20210063184 A1 to Heinisch is the closest known prior art and teaches a system for navigating at events including identifying when tickets are purchased to an event by scanning email (Heinisch: ¶ 0048), obtaining a name and location of an event a user is attending from receipt/email/other confirmation (Heinisch: ¶ 0055) and obtaining a seat location from a receipt, email or other confirmation of the purchase of the event (Heinisch: ¶ 0061); collecting sensor 
AU 2018202803 B2 to Tu is a highly relevant foreign reference teaching a user providing ticket information including the event, venue, time and seat information to a navigation service provider (Tu: ¶ 0033), determining a location of the user device (Tu: ¶ 0034-0035), and navigation at a venue based on congestion along a route to a point of interest (Tu: ¶ 003A-003C, ¶ 0039). The user may be provided a route/directions to get to their previously purchased (assigned) seats (Tu: ¶ 0034-0039), and may direct the user away from food services or crowds closest to the seats (Tu: ¶ 0051). The service provider may also have stored in its database the names of purchased sears for the event (Tu: ¶ 0048). 
US 20180268321 A1 to Leafty teaches determining/predicting traffic flows within a physical event space using real-time location information from user devices to identify areas of congestion and compute routes to provide to users (Leafty: ¶ 0062-0063). 
US 20160370463 A1 to Schwager teaches detecting available, i.e. unassigned seats using sensors/radar in areas such as public transit, concert halls, events, etc. (Schwager: ¶ 0016-0017, ¶ 0061-0063). 
US 20160162810 A1 to Howe and US 20110208601 A1 to Ferguson relate to using transaction history of a financial account to determine that a user has purchased travel/a ticket for travel to authenticate transactions. 
The references above do not render independent claims 1 and 20 obvious for a plurality of reasons. The references above fail to establish a nexus between the concept of analyzing financial info to identify a ticket purchase, and identifying the event information including a number of unassigned seats for the event corresponding to the purchased ticket for the event. The references above also fail to teach the determination of the initial location of the purchaser being based on all of the date/time of the event, the venue, and when the purchaser is within a predetermined physical proximity to the venue. Additionally, none of the references discuss determining a route from the initial location to a final location inside the venue based on both a crowd density outside the venue and a crowd density inside the venue. 
Therefore, no combination of the prior art identified by the examiner would have rendered obvious, considered as a whole, the limitations of claims 1 and 20. Claims 2-15 are also novel/non-obvious as they depend from claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        /JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628